ENOCH, District Judge.
This matter came on to be heard on defendant’s objections to plaintiff’s additional interrogatories 23 to 32 (inclusive), 34 and 35, on the ground that they seek information within the knowledge of plaintiff, call for expert testimony and expression of opinion.
The Court has had the benefit of argument of counsel on briefs, has consulted the authorities to which counsel refer, and is fully informed in the premises.
It appears to the Court that, to some degree, the interrogatories to which objection is made, may call for an expression of judgment or opinion, or seek information equally available to plaintiff.
However, it also appears that the interrogatories deal with the accused device, allegedly a product of defendant’s plant; impose no undue burden on defendant; *312and will clearly serve one of the basic purposes of pre-trial discovery procedure in narrowing the issues, limiting the subjects of controversy at the trial, and avoiding unnecesary testimony and time in preparation. Schwartz v. Howard Hosiery Co, D.C.Pa.1939, 27 F.Supp. 443, 444; Gagen v. Northam, Warren Corp, D.C.N.Y.1953, 15 F.R.D. 44, 46.
Defendant’s objections to plaintiff’s interrogatories are hereby overruled and defendant is directed to answer the said interrogatories within 20 days of the date hereof.